Case 16-19671        Doc 48     Filed 01/16/19     Entered 01/16/19 14:51:08          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-19671
         Stephen K Rosendahl

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/15/2016.

         2) The plan was confirmed on 11/18/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 10/23/2018.

         5) The case was dismissed on 11/16/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 31.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $23,600.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-19671       Doc 48     Filed 01/16/19    Entered 01/16/19 14:51:08                Desc         Page 2
                                                of 3



 Receipts:

        Total paid by or on behalf of the debtor            $25,335.00
        Less amount refunded to debtor                           $0.00

 NET RECEIPTS:                                                                                $25,335.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                              $3,000.00
     Court Costs                                                            $0.00
     Trustee Expenses & Compensation                                    $1,342.27
     Other                                                                  $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                              $4,342.27

 Attorney fees paid and disclosed by debtor:              $1,000.00


 Scheduled Creditors:
 Creditor                                    Claim         Claim            Claim       Principal       Int.
 Name                              Class   Scheduled      Asserted         Allowed        Paid         Paid
 CALIBER HOME LOANS INC        Unsecured           0.00           NA              NA            0.00        0.00
 CAPITAL ONE BANK USA          Unsecured      1,201.00       1,174.72        1,174.72           0.00        0.00
 CAPITAL ONE BANK USA          Unsecured      2,326.00       2,259.62        2,259.62           0.00        0.00
 COMENITY CAPITAL BANK         Unsecured      2,343.00       2,436.60        2,436.60           0.00        0.00
 FORD MOTOR CREDIT CO          Secured       34,509.00     34,508.42        34,508.42     13,453.62    3,054.21
 ILLINOIS DEPT OF REVENUE      Priority       1,132.98       1,132.98        1,132.98        593.94         0.00
 ILLINOIS DEPT OF REVENUE      Unsecured            NA         112.90          112.90           0.00        0.00
 INTERNAL REVENUE SERVICE      Unsecured           0.00         55.37           55.37           0.00        0.00
 INTERNAL REVENUE SERVICE      Priority       7,422.31       7,422.31        7,422.31      3,890.96         0.00
 JENNIFER ROSENDAHL            Priority             NA            NA              NA            0.00        0.00
 LANDMARK CREDIT UNION         Unsecured     21,234.00            NA              NA            0.00        0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured      1,916.00       1,916.19        1,916.19           0.00        0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured         501.00        501.61          501.61           0.00        0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured         609.00        656.92          656.92           0.00        0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured         345.00        345.50          345.50           0.00        0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured         184.00        184.02          184.02           0.00        0.00
 SAVANNA SPRINGS HOMEOWNERS A Unsecured          250.00           NA              NA            0.00        0.00
 CAPITAL ONE BANK              Unsecured         406.00           NA              NA            0.00        0.00
 MCYDSNB                       Unsecured         433.00           NA              NA            0.00        0.00
 FORD MOTOR CREDIT             Unsecured           0.00          0.00            0.00           0.00        0.00
 SYNCB/JCP                     Unsecured      1,344.00            NA              NA            0.00        0.00
 US DEPARTMENT OF EDUCATION    Unsecured           0.00          0.00            0.00           0.00        0.00
 USAA FEDERAL SAVINGS BANK     Unsecured      2,071.00       2,071.03        2,071.03           0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 16-19671        Doc 48      Filed 01/16/19     Entered 01/16/19 14:51:08              Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal             Interest
                                                            Allowed               Paid                 Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00                $0.00
       Mortgage Arrearage                                     $0.00              $0.00                $0.00
       Debt Secured by Vehicle                           $34,508.42         $13,453.62            $3,054.21
       All Other Secured                                      $0.00              $0.00                $0.00
 TOTAL SECURED:                                          $34,508.42         $13,453.62            $3,054.21

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00               $0.00
        Domestic Support Ongoing                              $0.00              $0.00               $0.00
        All Other Priority                                $8,555.29          $4,484.90               $0.00
 TOTAL PRIORITY:                                          $8,555.29          $4,484.90               $0.00

 GENERAL UNSECURED PAYMENTS:                             $11,714.48                $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $4,342.27
         Disbursements to Creditors                            $20,992.73

 TOTAL DISBURSEMENTS :                                                                      $25,335.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/16/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
